Exhibit 99.4 Hersha Hospitality Trust Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends (dollars in thousands) Year Ended December31, Earnings Pre-tax (loss) income from continuing operations before income (loss) from equity investees $ ) $ ) $ $ $ Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness Distributed income of equity investees $ Combined Fixed Charges and Preferred Share Dividends Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness $ Interest capitalized 10 - - Preferred share distributions $ Ratio of earnings to combined fixed charges and preferred share dividends * * *For the year ended December 31, 2009, combined fixed charges and preferred share dividends exceeded earnings by approximately $39,726.For the year ended December 31, 2008, combined fixed charges and preferred share dividends exceeded earnings by approximately $16,043. 1
